Citation Nr: 1132341	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  05-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia including respiratory disorders variously diagnosed as bronchitis, bronchiectasis, and lung infections.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for chronic rhinitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to November 1957 and from January 1958 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In March 2008, the Board remanded the appeal to provide the Veteran with the hearing he had requested. 

In June 2011, the Veteran testified at a hearing before the undersigned.  The Veteran provided additional medical evidence in support of his claim to the Board at this time.  Nonetheless, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not required, because he waived such review.  See 38 C.F.R. § 20.1304(c) (2010).  

As explained in the earlier March 2008 Board remand, the Veteran did not perfect his appeals as to his claim of service connection for a low back disability and his claim for a total rating based on individual unemployability (TDIU).  Moreover, at the June 2011 personal hearing, the Veteran notified VA that he was withdrawing his claims of service connection for sleep apnea and for a cardiovascular disability to include congestive heart failure.  See 38 C.F.R. § 20.204(b) (2010) (a substantive appeal may be withdrawn in any time before the Board promulgates a decision).  Accordingly, the only issues on appeal are as stated on the cover page of this decision.



FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against finding that residuals of pneumonia, including respiratory disorders variously diagnosed as bronchitis, bronchiectasis, and lung infections, are related to service.

2.  The preponderance of the competent and credible evidence is against finding that sinusitis is related to service.

3.  The preponderance of the competent and credible evidence is against finding that chronic rhinitis is related to service.


CONCLUSIONS OF LAW

1.  Residuals of pneumonia including respiratory disorders variously diagnosed as bronchitis, bronchiectasis, and lung infections were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Sinusitis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Chronic rhinitis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

The Board also finds that letters dated in July 2002, August 2002, November 2002, and August 2003, issued prior to the February 2004 rating decision, along with letters dated in November 2005, March 2006, and May 2006 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice prior to the initial adjudication of his claims, providing the Veteran with adequate notice in the subsequent letters followed by a readjudication of the claims in the September 2006 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available pertinent evidence and conducted all appropriate development including all development required by the M21-1MR for claims based on asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9

As to the service treatment records, after the National Personnel Records Center (NPRC) notified the RO in June 2006, in August 2002, November 2002, and May 2006 that neither the Veteran's service records nor alternative records were available, except for those it had already provided VA, the RO notified the Veteran of this fact and asked him to provide VA with copies of any service treatment records that he may have.  In October 2002, the Veteran notified the RO that he did not have any of his service treatment records except for the October 1957 separation examination which he thereafter provided to the RO. 

Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

As to the post-service medical records, a review of the record on appeal shows that VA obtained and associated with the record all available and identified pertinent post-service evidence, including his records from the Albuquerque and New Mexico VA Medical Centers, Dolores Medical Center, Lawrence Wallington, M.D., Lovelace, Leonard W. Cain, M.D., Southwest Memorial Hospital, Alan S. Burnside, M.D., and Dr. Mac Wyman.

As to the authorization the Veteran gave VA at his June 2011 personal hearing to obtain Dr. Burnside's treatment records, the Board notes that the RO already obtained these records in December 2005.  Therefore, the Board finds that another remand is not required to once again request these records. 

The record also shows that the Veteran was afforded a VA examination in October 2003 that the Board finds is adequate to adjudicate the claims because the examiner reviewed the claims file, conducted an in-depth examination of the claimant, and thereafter provided a medical opinion as to the origin or etiology his disorders as well as a rational for the opinion that was supported by citation to evidence found in the record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran claims that his current respiratory disorders, sinusitis and chronic rhinitis are residuals of two episodes of pneumonia he was treated for while on active duty.  The Veteran also claims that his respiratory disorders as well as his sinusitis and chronic rhinitis were caused by his exposure to sand and dust storms while working out in the open while stationed in Tripoli and/or his exposure to asbestos while re-building an instrument shop at Peterson Field in Colorado Springs.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), service treatment records dated in April 1954 noted that the Veteran was hospitalized for six days at Lackland Air Force Base Hospital because of acute tonsillitis.  These records noted that he was admitted via an ambulance and he was treated for a fever with penicillin.  Records obtained by the RO also noted that on three days, March 27, 1954, April 24, 1954, and May 17, 1954, while the Veteran was stationed at Lackland Air Force Base, he was excused from duty.  The reason for his being excused is not found in these records.  Thereafter, the Veteran's October 1957 separation examination noted a history of pneumonia and lung infection.  

The record also includes a letter the Veteran apparently sent to his wife, dated April 21, 1954, which appears to have been written while the claimant was hospitalized.  The letter makes specific reference to his having a reduced fever at 101 degrees, his continuing to receiving shots, and his not feeling sick anymore.

The Board finds that the Veteran is both competent and credible to report on the fact that he had shortness of breath, a cough, and nasal congestion while on active duty.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, contrary to the Veteran's claims at his personal hearing, the hospitalization records from April 1954 reported that he was treated at that time for acute tonsillitis and not pneumonia and a lung infection.  Additionally, while the Veteran provided a copy of a letter he sent his wife in April 1954, he did not report in that letter the reason for his hospitalization - only that he was being treated for a fever with shots and was feeling better.  Similarly, while the October 1957 separation examination noted a history of pneumonia and lung infection, neither that record nor any other available service treatment record noted that the Veteran continued to suffer from and/or had chronic respiratory disorders, including bronchitis, bronchiectasis, lung infections, sinusitis, and/or chronic rhinitis as a result of his passed pneumonia and lung infection.  In fact, when examined for separation in October 1957, it was specifically opined that his nose, sinuses, throat, lungs, and chest were normal.  It was also noted that his chest x-rays were normal.  

The Board finds the service treatment records, which are negative for symptoms of, or a diagnosis of, sinusitis or chronic rhinitis, and which do not show that the Veteran continued to suffer from and/or has chronic respiratory disorders, including bronchitis, bronchiectasis, lung infections, sinusitis, and/or chronic rhinitis as a result of pneumonia and lung infection, more credible than the lay claims found in the record that claimant had continued respiratory disorders following his bout with pneumonia and a lung infection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for residuals of pneumonia including respiratory disorders variously diagnosed as bronchitis, bronchiectasis, and lung infections, sinusitis, and chronic rhinitis based on in-service incurrence must be denied despite the fact that the Veteran's service treatment records document hospitalization for acute tonsillitis and noted a history of pneumonia and a lung infection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his second period of active duty in 1959 and the first complaints and/or treatment for respiratory disorders in 1992 to be compelling evidence against finding continuity.  In this regard, when seen in 1992 the Veteran was diagnosed with bronchitis and an upper respiratory infection.  Thereafter, while subsequent records document the Veteran's complaints and treatment for multiple respiratory complaints, they do not actually reflect a diagnosis of sinusitis and chronic rhinitis until 1997.  Put another way, the at least 30 year gap between the Veteran's discharge from his second period of active duty and the first evidence of the claimed disorders weighs heavily against his claims despite the fact that the claimant's respiratory disorders may have first manifested at some earlier point in time because the record does not contain any documentation of the earlier manifestations of these disorders.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with shortness of breath, a cough, and a stuffy or runny nose since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that lay persons like the Veteran's wife and representative are competent to give evidence about what they see.  However, upon review of the claims file, the Board finds these lay assertions that the claimant has had his current respiratory disorders as well as his sinusitis and chronic rhinitis since service are not credible.  In this regard, these lay claims are contrary to what is found in the in-service and post-service medical records including the October 1957 separation examination.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorders for three decades following his separation from his second period of active duty, than the lay claims.  Therefore, entitlement to service connection for residuals of pneumonia including respiratory disorders variously diagnosed as bronchitis, bronchiectasis, and lung infections, sinusitis, and chronic rhinitis based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes in January 2003 Dr. Cain reported the he has " . . . followed [the Veteran] for about 2 months as his family physician.  He has a history of severe pneumonia in 1954 while in . . . military service.  He subsequently has a history of frequent episodes of bronchitis and pulmonary problems . . ." 

Thereafter, in an April 2005 letter Dr. Burnside reported that he was asked to write a letter in support of the Veteran's claim for problems related to pneumonia and recurring bronchitis and sinusitis.  In this regard, it was noted that the Veteran's history included a first episode of pneumonia in April 1954 while on active duty and for which he was hospitalized.  It was thereafter opined that, after a request for these hospitalization records did not yield any records, that "[t]here is no evidence to the contrary that [the Veteran's] pulmonary problems are other than service connected.  Although I do not have the medical records from the Air Force Base in Texas, I strongly believe that [the Veteran's] condition started in April of 1954 and has continued since that time."

Subsequently, Dr. Burnside in a June 2011 letter reported that the Veteran "started having problems after hospitalization for pneumonia [in] April 22, 1954[,] while in the military.  He has had chronic problems ever since . . . There is no evidence for any other cause of his chronic pulmonary problems other [than] the initial bout of pneumonia."

On the other hand, at the October 2003 VA examination, after a review of the record on appeal and an examination of the claimant, it was opined that "it is unlikely that . . . [the Veteran's chronic rhinitis and chronic bronchitis] . . . are related to a respiratory infection he had while . . . [on active duty] . . ." and the claimant does not have a current diagnosis of sinusitis, pneumonia, or other lung infection at this time.  The examiner reached the above conclusions because, among other things, following the Veteran's six days of hospitalization in April 1954 for treatment of an infection in his tonsils that was treated with antibiotics, both his December 1954 and October 1957 chest x-rays were normal and his October 1957 separation examination reported that his nose, sinuses, throat, lungs, and chest were normal.  The VA examiner also noted that the Veteran's medical history included smoking approximately half a pack of cigarettes a day of until 1977.  The examiner also noted that the Veteran's obesity played a role in some of his pulmonary problems.  

The Board does not find the opinions provided by Dr. Cain and Dr. Burnside to be credible because they were based on an inaccurate factual history provided by the Veteran (i.e., his being hospitalized for pneumonia in 1954 when service treatment records clearly show that his hospitalization was for acute tonsillitis).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of the claims file, an opinion as to etiology of an underlying disorder can be no better than the facts alleged by the veteran).  Likewise, the Board does not find the opinions provided by Dr. Cain and Dr. Burnside to be probative because they do not take into account the fact that the following the April 1954 hospitalization, October 1957 chest x-rays were normal and his October 1957 separation examination reported that his nose, sinuses, throat, lungs, and chest were normal.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  It is also notable that the opinions do not take into account the fact that the post-service record was thereafter negative for complaints and/or treatment for respiratory disorders as well as sinusitis and chronic rhinitis for at least 30 years after his separation from his second period of active duty.  Id.  Dr. Burnside's opinion is not credible as he incorrectly indicated that "[t]here is no evidence to the contrary that [the Veteran's] pulmonary problems are other than service connected." In this regard, he fails to take into account the Veteran's significant medical history of cigarette smoking and obesity.  Id; Also see Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

On the other hand, the Board finds competent and credible the October 2003 VA examiner's opinion which, after a review of the record on appeal and an examination of the claimant, opined that the Veteran did not have a current diagnosis of sinusitis, pneumonia, or other lung infection and that the claimant's chronic rhinitis and chronic bronchitis were not caused by his military service with specific reference to the evidence found and not found in the in-service and post-service records.  The Board has reached this conclusion because this opinion was not only based on a history provided by the Veteran but based on a review of the record on appeal, including the in-service records, which Dr. Burnside reported that he did not have, and an examination of the claimant.  See Bloom, supra. 

As to the lay assertions found in the record that the claimant's current respiratory disorders as well as his sinusitis and chronic rhinitis were caused by his military service, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features because special equipment and testing is required to diagnose them and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his current respiratory disorders as well as his sinusitis and chronic rhinitis were caused by service are not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board also finds more competent the opinion by the medical expert at the October 2003 VA examination that the Veteran's current bronchitis and rhinitis are not due to his military service than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for residuals of pneumonia including respiratory disorders variously diagnosed as bronchitis, bronchiectasis, and lung infections, sinusitis, and chronic rhinitis are not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

In adjudicating the current claims, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the Board finds that the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims must be denied. 


ORDER

Service connection for residuals of pneumonia including respiratory disorders variously diagnosed as bronchitis, bronchiectasis, and lung infections, is denied.

Service connection for sinusitis is denied.

Service connection for chronic rhinitis is denied.


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


